EXHIBIT 13
       Case 1:L4-cv-0091-3-L TS Docu ment    65   Filed 08/1-0/16 Page L ol TL

                              cL-
                      IN TITE I.INITED STATES DISTRTCT COURT                                                                    ..,..
                    FOR TIIE SOUT}IERN DISTRICT OF NEW YORK                          ¿.     -: !        ! ,\
                                                                                                   . 1. i .-,:   ,.1J,'.-
                                                                                                                            .    r..."t
SADIS & GOLDBERG, LLP,
                 Plainti$

v,
                                                             Case   No. 1:14-CV-913 (LTS)
SUMANTA BANERIEE,

                 Defendant.




                               LL,Y FIL[:,D
                                                                Submitted,
              DOC #:*-65                                        BANERJEE

              DATE f II,ED:
                               {-( o*6
                                                  se    Litigant
                                              58/1 Ballygunje Circular Rd
                                              Kotkata-19
                                              West Bengal
                                              India
                                              Email :   zb   acllc@gmail. com




                                         1




                                   Page 1 of 36
       Case 1:14-cv-0091-3-LTS Document        65 Filed 08/10/1-6 Page 2 of 71'

                             Table of Contents

PRELIMINARY STATEMENT AND FACTS     "......,   ^",   "....          ..¡'rrrrrrrr.irt¡:,rrt   .4-rç,

STIPPORTING MEMORANDUM OF LAW                                                                17-33




                                     2




                                  Page 2 of 36
          Case l-:l-4-cv-0091-3-LTS Document                  65    Filed 08/10/16 Page 3 of 71




PRELIMINARY STATEMENT AND FACTS


        pursuant to Fecl. R. Civ. P. 60(b), Defendant Sumanta Bane{ee, a US citizen and a resident          of

India with an address of 58/1 Batlygunje Circular Rd, Kolkata -19, respecffully asks that the court vacate

the Default Judgment as void and set aside entry of default.

        lvfr. Banerjee is not a PA resident and cannot rneet any of the requirements of PA residency. He

did maintain   a   house in Comecticut when his family was in India startin 92009   till   201 5 when it was


sold. However, the house was on the market for sale from2072 onwards and used it            as needed   for work

purposes when he was in the area. As a result, Mrs. Banerjee wrote to the Court and gave         Mr. Banerjee's

permanent address in India in November 2013      -




        Mr. Banerjee found out about this current lawsuit and default judgment from a füend and went

into the pACER system to extract all the specious claims of Mr. Douglas Hirsch ("Hirsch" or the

.,plaintiff') and Sadis & Goldberg ("Sadis" or the "Plaintiff'). Mr. Bane{ee is appearing pro se inthe

interest of time and has not had time to obtain legal representation.

        Mr, Banerjee would respectfully submit that both Service of Process and the entry of the Default

Judgment violated the Flague Convention.l The Default Judgment should also be vacated under Rule

60(bXtX2X3) or Rule 55(a) for good cause. Additionally, the declaration from the Plaintiff, Sadis &

Goldberg (.,Sadis" or    "Plaintiff') stating that Mr. Banerjee is in receìpt of the Summons, Complaint     and


Judgment is clearly a blatant attempt to mislead this Courl and violation   of   FRCP Rule 4. He has yet to


be served either under the Hague Convention Rules or under FRCP Rule 4, The email that
                                                                                       the            Plaintiff

claims to have served pursuant to FRCP (4XÐ (3) has not been used for the purposes of communicatioti




t The standard for setting aside the entry of default is lower than that for vacating a default judgment.
Brand Scoffold Buitders, Inc. v. Puerto Rico Elec. Power Auth.,364 F' Supp. 2d 50,54 (D.P.R. 2005)'
Accorclingiy, if the Courl vacates the Default Judgment, Mr. Banerjee asks that it aiso set aside the enlry
of default, The Articles of the Hague Convention are found in Exhibit B, annexed hereto'
                                                          3




                                                     Page 3 of 36
             Case 1:l-4-cv-0091-3-LTS Document                 65      Filed 08/1-0/l-6 Page 4 o171,



silce early 2013. As a matter of fact and contrary to Sadis' spurious claims, the Måssâchusetts court used

gandhibnnçrjg*@@4d,çEm,for the duration of the       ca,se,   12-cv11643(LTS), please see exhibit A. Sadis

intentionally misled the Court by stating that Mr. Banerjee used the "sbâner" email, whereas the docket

page of the PACER system clearly states that the email address of Mr. Banerjee to be

qêfrdhlbeeedË!ilÐg8laiïreoü. The Court in its Memorandum & Order dated July 2014 allowed service

under FRCP (4)(Ð(3) and allowed service to ernail used        il   the Massachusctts Courts recently (ongoing

matter). In that case 12-cv-1i643 (LTS), the email, gandhibauerjref@gmâil,gnrn, wâs on the docket sheet

and NOT the *þans¡(A$¡nqrJ,qom as Sadis claims falseiy and misled the Court leading to default

judgment. Mr. Banerjee would have seen the Service of Summons and Complaint since the email is

active.

          Furthermore, the clajms are meritless and baseless since a pledge mechanism was agreed upon as

part of July 2008 Agreernent, please see exhibit C, in which the Plaintiff was expected to foreclose on

Pledge Collateral (Mr. Banerjee's converted GP interest is worth many multiples of the Sadis Invoice as

of January 31, 2009). This mechanism was built into the July 2008 Agreement after extensive verbal

negotiations since Mr. Banerjee complained about the "inflated         bill" of $249k when Hirsch      had estimated

about $100k (exhibit   xx).   The July 200B Agreerueut was supposed to "settle" the invoice, avoid           ary

lawsuit ând"zero out" the Invoice when the Collateral (converted GP interest of GDF Fund into special

LP interest) paid cash to the Plaintifß at or near the end of the Term of the GDF Fund where Mr.

Banerjee was a 50% member of the General Partner. Plaintiffnever foreclose<l on the collateral (via

cithul Pledgu Agrecruelt ul AssigrLurcrt Agreeurelrt) that was agreetl upolr       il   Lhe   July 2008 Agrcurlent

and chose instead to materially breach the July 2008 Agreement and waste the Courts' time with this

frivolous and meritless lawsuit.

                                                   FACTS

Sadiq Rqttiqe r aq*l Thp,Jnty ?û0"F ,*,rrrement

    1. Banerjee    and Tuckerbrook Altemative lnvestments, LP           ("T8")   had launched two funds in200'7,

          TBISB Global Distressed Fund ("GDF") and TBISB Global Special Situations Fund ("GSF").TB

                                                      4




                                                   Page 4 of 36
         Case 1:l-4-cv-0091-3-LTS Document                  65       Filed 08/l-0/16 Page 5 of 71



     and Banerjee v/ere 50-50 parhrers of the General Parlner and Banerjee was the 50%o managing

     member of the two funds. Due to various disagreements with TB, Banerjee approached Sadis to

     resolve the issues between the two partners.

2.   Mr. Banerjee hired Ron Geffner ("Geffrrer"')     a    parher of Sadis & Goidberg ("Sadis" or "Plaintiff')

     in December of 2007 to aid him in negotiating contracts with TB'

3.   Ron Geffoer's "incompetence" and desire to eruich the firm forced Mr, Banerjee into a legal battle

     for control of the Funds that I\,{r. Banerjee managed ($125N,fN4. As a result of the poor advice and

     the fr-m's greed on the part of Geffüer to push the matter into litigation, TB filed a lawsuit in March

     2008 against Mr. Banerjee. Due to Banerjee's complaining of Geffrrer's handling of the case, Sadis

     gave Banerjee a $5,000 discount that was reflected in the July 2008 Agreement'

4.   It is evident from this discoun! that   Sadis acknowledged that Geffner's mishandling of the matter.


     The lawsuit that bega¡ in March of 2008 was a direct result of Hirsch's desire to litigate rather
                                                                                                       than


     negotiate an amicable solution between lvfr. Banerjee and TB. Hirsch was well aware that Mr.

     Banerjee had no experience with litigation and used that advantage to "bully" Mr. Banerjee
                                                                                                into a

     lawsuit rather than settle the disagreements amicably. When Banerjee asked what the anticipated

     cost of liiigation might be Hirsch told lvfr. Banerjee that he anticipated a total expense of around

     $   100k see exhibit xx.

5.   As a result of Sadis & Goldberg's "tactics" of asking lvfr. Banerjee to reject "standstill agteement"

     and various settlement options floated by TB, Hirsch "pushed" Mr. Banerjee into the lawsuit.

     Several settlement options were floated which Mr. Banerjee was ready to accept but Sadis, in
                                                                                                  their

     greed, strong- armed       Mr. Banerjee to reject these options and threatened to quit if Mr. Banerjee

     setlled. Mr. Banerjee, being a first time litigant unfortunately did not        krow better and listened to

     the poor aclvice from Mr. Hirsch and Sadìs.

6.   lvlr. Banerjee protested of the "padding of the        bill".   Due to Hirsch's incompetence, poor advice,

     unethical behavior of blatant padding, lvfr. Banerjee's legal fees grew astronomically from
                                                                                                 an


     estimated $100,000 (please see exhibit D, email which acknowledges that he said that it would
                                                                                                   be


                                                       5




                                                 Page 5 of 36
         Case l-:l-4-cv-00913-LTS Document                   65   Filed 08/1-0/l-6 Page 6 of 71



     roughly $100k) to ncarly $500,000 (nearly 5x tire amount estimated). Mr. Baneiee, being           a   first-

     time litigant was forced into entering into the July 2008 Agreement where he had to agree to their

     fees by pledging his converted GP interest. (please see exhibit E showing the LPA from GDF fund)

7.   July 2008 Agreement was a contract signed by both parties after extensive negotiation where Mr.

     Banerjee agreed    (l)   not to challenge the "grossly padded bills" of M¡, Flirsch to the tune of $249k

     and (2) he had to agree to any scttlcmcnt which thc Plaintiffwas ablc to negotiate. In return,

     Bancrjcc was going to "pay" Sadis with his "converted GP interest" as interpreted in the Linited

     Partnership Agreement ("LPA") of SB/TB Global Distressed Fund (GDF). This was the

     conhacVagreement that both parties agreed to in July 2008 and both parties benefiued from the

     agreement- Hirsch got paid his "inflated" padded        bill and oould force Banerjee in accepting any

     settlement (even   if it was to Bane{ee's detriment)     and Banerjee could deibr payments and could

     assign his 50% interest in the converted GP interest into Special T,P interest.

8.   The July 2008 Agreement is attached hereto as .bxhibit C. As the Court can see the second page

     contemplates how the pledge agreement          lvìll bc uscd to "settlc and zcro-out" thc amount that

     Bane{ee owes to the Plaintiff.

             Finally your signahlre belolv will acknowledge thnt you will cntcr into an
             agreement that you wíil ,tÌLqd,Fq, Uq(l cqryerted GP .înterest ìntp ,lþnílÊ![
             nartnershìo ìnlerest in GDF as collateral for any outstanding legal fees owed,
             should you fail to zero out your balance on or before September 30ü 2008. We
             will forward you z pledge agreement at that time for review by your personal
             counsel. The pledge agreement shall provide that Sadis & Goldberg LLP
             cannot foreclose on the interest until .Ianuary 31't 2009. [emphasis added]

L    Hirsch intentionolly misscd dcadlincs agrccd upon in thc July 2008 Agrccmcnt and thc pledge

     agreement was never sent in tlie period specified, Sept 30, 2008-Jan 31,2009. Additionally, the

     foreclosure agreement was not entered into by Jan 31, 2009 nor was it ever sent. This was a first

     material breach of contract where timelines contemplated in the July 2008 Agreement were

     breached by the    Plaintiff.   Plsase see exhibit F.

10. Hirsch finally contacted Banerjee in      April of 2009   and shortly thereaftçr sent over an assignment

     agreement where he intentionaliy tried to "grub" Banerjee's personal Limited Parhrership interest

                                                      6




                                                   Page 6 of 36
           Case l-:l-4-cv-00913-LTS Document                65    Filed 08/1-0/1-6 Page 7 of           7L




         and not to the previously agreed upon (in the July 2008 Agreement) converted GP interest in the

         GDF Fund. The documents Hirsch sent in April 2009, he erroneously (or intentionally) called the

                ,'Global Special Situations" (another Fund Mr. Banerjee managed) when in fact it should
         Fund

         have been GDF (as per July 2008 Agreement). See exhibit G (Assignment Agreement for GSS)

         & exhibit    J. (email conversation that acknowledges that Hirsch cannot have the LP interest).

1   l.   Mr.Banerjee pointed out the errors and asked for the corrected version. Hirsch's pattern of delay

         for   a simple document assigning   Mr. Banerjee's interest in a GP vehicle owned jointly by him

         and TB took another three months to August 1Oth to change the name of the Fund from "GSS" to

         ,,GDF,' and it seems that Hirsch did not want the converted GP interest (special LP Interest)


         solely, but also made a "g.ub" for Mr. Banerjee's separate personal LP interest in GDF. This was

         a material breach of contract of the July 2008 Agreement and       llirsch was using his position        as


         a litigator to threaten Banerjee to compel him sign the document. Please see document attached as

         exhibit H.

12. Banerjee immediately protested the inclusion of his personal LP interest but Hirsch was trying to

         use the   "bully" tactics to force Mr, Banerjee to agree to giving him the LP interest   as   well or olse

         he would sue him. Please see exhibit    I, email exchange'

13. Hirsch refused to listen to Mr. Banerjees protests and threatened to sue him        if he does not       assign


         over the personal Limited Partnership Interest which Mr. Banerjee refused to do sirce it was in

         his retirement account and it was never part of the July 2008 contract. Hirsch re-iterated that he

         would send     a revised agreementlN4OU where ali the pâyments    wouid be sent to Hirsch'         See


         Exhibit K (assignment agïeement still showùrg LP interest and Special LP interest in material

         breach of July 2008 Agreement). He sent the agreement on or around September 22,2009.

         However, he still reftlsed to remove the personal LP i¡terest but removed GP approval

         requirement.

14. Around mid-October, Mr. Banerjee spoke to Mr. Hirsch and told Hirsch that the LP interest
                                                                                              was


         off limits (besides it is helcl in a retirement account) and he need to change the assignment

                                                        7




                                                   Page 7 of 36
        Case 1:14-cv-0091-3-LTS Document                       65 Filed 08/l-0/1-6 Page I          of 71



    âgreement to the collateral agreed upon i.e. converted GP interest onlyønd not the LP interest.

    Please see Exhibit J.

15. lvIr. Hirsch, being     a   "crooked" lawyer and Sadis being     a "crooked law   firm", seem to be intent to

    "disavow" the Pledge Agreement since it was not signed. However, the July 2008 Agreement was

    a contract   with all elements of     a   contraclcontract law having been satisfied. There are several

    emails that show Hirsch intentionally materially breached the contract by sending various

    "incorrect" agreements (in material breach of July 2008 Agreement) and then just disappeared

    after sending the email below on October 15, 2009. See attached email L,

16. The Honorable Court hopefully can clearly see through Hirsch unethical conduct by sending

    various "incorrect assignment agreements" and then disappearing for FOUR, years before filing

    this lawsuit. He had no intention to ever execute a pledge agreement and foreclose and comply

   with ths July Agreement. The July Agreement was               a oontract where Banerjee agreed to the

    inflatcd   bill   and the "settlement"    with Tuckerbrook based on the July Agreement but Hirsch

    violated the terms of the Pledge mechanism which was agreed upon. Hirsch materially breached

   the July 2008 Agreement/contract and as a result the contract should be null and void. Mr.

    Banerjee is the non-breaching parfy.

17. Hirsch's intention it seems, v/as to never really sigrr an agreement (as it was originally

    contemplated by the fwo parties). This is clear from the PlaintifPs conduct from Sept 30, 2008 to

    January 31,2009 lvhen he never sent Pledge/Agreement or a simple agreement to assign Mr.

    Banerjee's interest in the conve¡1ed GP interest to Sâdis. This was not subject to GP approval             as


    shown in the LPA of GDF. (please see exhibit E)

18. l\,ft. Bane{ee has sho'*.n the Court that he has a meritorious defcnse and counterclaim since as a

    result of the material breach by SG, the July 2008 would be null and void. Mr. Banerjee would

    have never agreed to the bill had it not been for the Pledge mechanism ofthe Special LP lnterest

    of GDF which he could assign to the Plaintiff.




                                                         8




                                                      Page 8 of 36
     Case l-:14-cv-0091-3-LTS Document                65   Filed 08/10/l-6 Page 9 of     71-




19. Email exchanges between     Mr. Banerjee and Mr. Hirsch show Mr. Hirsch's material breach

   of the July 2008 Agreement in which      Mr. Banerjee agreed to the "inflated bills" and they

   kept on getting padded to the tune of 5x the original estimate of 100k by Mr. Hirsch.

          April2l,2009
          Hirsch to Banerjee---"Sam, I need to speak with you. I want to get your interest in
          the GDF Fund assigrred to us and have them rnake the dishibutions to us as per our
          agreement. Please call me. Thank you.

          July 21,2009
          Hirsch to Banerjee--. '...
          However, if and when we receive assignment of the GP interest, it does not "settle"
          the bill. Once we are paid in full, from proceeds of the GP interest, or otherwise,
          will the bill be settled.

          I   will work on furalizing the assignment paperwork with you in the next two weeks'

          Àugust 30'     2009t                                                  'lvhat
          Sam to  llirsch:-You are   completely crrreress
                                  rp ¡nmnrerelw clueless as to our arrangement.    has been
          agreed to in July will be honored. Periodl! Nothing more nothing less!! FYI- I
                                                                                         am
          nãt collecting ãnfhing on my personal LP investment since no realizations      can
          take place.

          The Gp interest has been converted into LP interest and that is what was assigned
          to you (pls refer to July agreement). So I will make the requisite edits (which I had
          in my ìãst draft) and send it bact to you. ... This is what we had spent hours
          negoiiating and Í am not negotiating anything new' The Agreement in July will be
          honored.

           August 31,2009 5:53pm
           Bañerjee to flirsch: Ño-you have already foreclosed on it' I get that completely'
           I need a doc from you that is an MOU of the arrangement you suggested' The
           Distressed GP will direct the CF to you till 350k+ whatever you bill now for Dep
           stuffis paid, OK?

           S*pt 1,20Û9:
           Bun*rj*u tç Ïlirsch---l have not seen anything from you. Please send me the
           doc thåt djrects the cash flows to be paiel to you, I will t¿ke it to Alkek' Thx

           Hirsch to Banerjee-*I have to draft it and I am on vacation. ln the meantime,
           send me Scott's phone number so that I can get the info I need'


              Oct 15,2009:
              Banerjee to flirsch ---see attached. I was trying to get you the benchmarks--
              hence It took time. I could not locate them. Anyway, the Funds performance is in
              the top quintile for similar funds. Also, keep in mind that valuations ir PE land
              (FOFj aie mostly one quarter lug --- in other words the valuation is for March
              2009. So the market ially from lvlarch 2009 onwards is not reflected in the
              numbers.

                                                  9




                                            Page 9 of 36
              Case l-:14-cv-0091-3-LTS Document                    65 Filed 08/10/1-6 Page 1-0 of 71-

                   I thought you were supposed to send tne the revised agleeruent -- irave not
                   received it yet. [Ernails attached as Exhibit NJ

                   Hirsch to Banerjee-- Thanks. There is no revised agreement because I have to
                   look at the statements and figure out what if anything we can work out.(emphasis
                   added)

         The communication of Oct 15,2009, was the last email GP interest into special LP interest to


         Hirsch.


    20. Mr Banerjee has deuronstlated his responsibility with regard to payilrg fees owed to the Plaintiff

         while the Plaintiffseems intent on trying to re-negotiate the terms of the contract;                a   material breach.

         The Plaintiff acted in bad faith and continues to         <1o   so   while Mr. Ranerjee   st<locl   ready ancl     willing

         to sign any agTeement that mafches the letter of the original contract, the .Tuly 2001ì Agreemenl.

    '21. 'I'he next time   Hrch and.tsanerjee communicated is in January of 2013 brietly                on another matter.

         The Court    will no rlor¡ht find it strange that after   so many communications between the                 Plaintiff

         and Mr. Banerjee, that Hirsch suddenly goes silent on his demands for payment. When                          Mr.

         Banerjee spokc to Hi¡sch on an unrelated matter, in January of 2013- a gap of more than 4

         years, he again reminded Hirsch that Hirsch had not sent over any paperwork on the

         "assignmcnt" or thc "pa¡rmcnt arrangcmcnts". Instead of sending over the agreement as was

         contemplated in 2008, Hirsch preferred to start a meritless, frivolous lawsuit rather than simply

         executing the agreement that both parties had agreed lo. After the ìnìtìal 4 years, Hirsch finally

         "woke up" to fìle a lawsuit like he "woke up" after three months to reply to the Motion for

         Vacating Dcfault.

Htgue Convenlíon; ServÍce of Process, email Servíce and Banerjee's resÍdency

   22.   I\   January of 2009, lvlr, Banerjee and his family moved to India while maintaining their house in

         CT. Although they owned the Connecticut house, they had transferred their residency to India,

         obtaining a residence, housing, a car and placing their children into school in India. Despite the

         fact that initially, Judge Young had mled against N[r. Banerjee, Judge Young overlurned the

         default verdict when Àdr. Banerjee was able to demonstrate that he had not avoided service and

                                                           10




                                                       Page 10 of 36
     Case l-:14-cv-00913-LTS Document                      65   Filed 08/1-0/16 Page      1-1-   of 71



   was able to demonstrate that he had a meritorious defense contrary to the "clever"
                                                                                      and specious

                                                                                      of trying to "pull
   drafting by plaintiff. Again the Plaintiff has misstated the facts for the purpose

                                                                                 court for the
   the wool over the Court's eyes." Mr. Banerjee himself contacted Judge Young's

                                                                                      with                  Mr'
   purposes of answering the complaint. Furthermore, Judge Young's clerk communicated

   Banerjee through Mr. Banerjee's wife's ernail. (see exhibit       A).   Please see Exhibit O for Judge


   Young's Memorandum and Order vacating Default Judgment'

23. rffhen Mr. Banerjee moved to India in 2009, he established his residency by buying
                                                                                                  a car,


                                                                                              business
    maintaining a house. obtaining a drivers' license, setting up an investing and consulting

    and establishing bank accounts which he still maintains. Mr. Banerjee also
                                                                               maintained a house in


    Connecticut througbout the period from 2009         till early 2015 but only stayed atthat address for

    short periods of time while he was visiting the area and used it for business
                                                                                  purposes' Hence, the

                                                                                        residential
    address,ilas not his permanent residence. The Plaintiff was aware of Mr. Banerjee's

                                                                               previous
    status and also was in possession of the address for Mr. Banerjee based on

                                                                                       residence
    communications, The address that Mr. Banerjee has maintained and is his perrnanent

    since 2009 is   58/i Ballygunje Cif Rd. Kolkata-l9, west Bengal, lndia. Additionally,
                                                                                   directed to Mrs'
    communication by and with the Massachusetts Courts had with lvlr. Banerjee was

                                                                                     by the docket
    Bane{ee,s email address and at the above stated address in India as demonstrated

    report included as (exhibit     A).   Please see Exhibit M showing     Mr' Banerjee's current car

    registration and insurance in Kolkata, lnclia along with his permanent resident address.

                                                                               great deal for hìs
 24. l\Iï,Banerjee continues to be a permanent resident of lndia but travels a

                                                                                              PA
    busiress, Mr. Banerjee's in-laws resided at the address 304 Harvester Circle, Pittsburgh,

     I524I.They (Mr &     lVfus   Gandhi) have lived at that adclress for nearly 30 years. (please    see


     exhíbit p, land record) Mr. Banerjee's wife and family wete temporarily living there
                                                                                          while Mrs'

                                                                                      PA (please see
     Banerjee and her father built a new residence at 1514 Cook School in Pittsburgh,

                                                                                     United
     exhibit Q land record). Mr. Banerjee does not own or lease any resideuce in the



                                                      11




                                                Page 11 of 36
                  Case 1:l-4-cv-0091-3-LTS Document                     65     Filed 08/1-0/16 Page 12 of        71,




           States. SC serving Mls Banerjee at her fathers' residence (where she was staying temporarily)

           does not constitute proper service under Rule             4. Mr. Banerjee never lived there   and only visited.

           The PA residency rules are quite clear about residency statues and how to interpret thern:


                      You can have oniy o{q,domicilç ¿* Ai           €. Your domicile does not change
                      until you movc to another statc or country with the sinccre intcntion of making
                      ),our "new" permanont home thero ond abondoning your previous domioilø.


                      If an individual         moved to another state or country, but intended to stay there only
                      for a fixed or limited time (no matter how long), the domiciie does not change.
                      Once established in a locality or state, your'domicile continues there until you
                      establish a new domicile. It is not dependent upon continuous physical presence.
                      It is not abandoned by absence or even by presence in a former domicile, no
                      matter how long continued, if, in leaving and during the absence, there is no frnn,
                      sincere, unconditional intention           of rernaining in tlre other jurisdiction for   an
                      indefrnite and uncertain period. Foi,exaryÍe. lemparsw nhrence fllam a new
                      {gmìcìIe With arewnæ in,ar,,Íolf4x#{ d?at&íle far úe Fu:nas otJ7aï&rtlng,
                      but¡ínmt nr fnr t*t ,rqkp" tlf l,ienltlï nË¿F;s,arc, nr ¿.ducaúiory wiih n fleflníte
                      íntention üf returntns lo lhq new diafitc\Ip         doeç   nol qtfeel ø ne$onß rlomlcÍllnm
                      s t at   uf , lemphas    is addedl

      25. Residency requirements for the Commonwealth of Pennsylvania include

      9   95.2. Residence requirements.3
       (a) Resident defined. A resident is a person who resides, and who has manifested the intent to
      continue to reside in this Commonwealth or a former resident of this Commonwealth who meets the
      criteria in paragraph (2)(i) or (ii).
        (1) Evidence of intent to continue to reside in this Commonwealth includes the following:
          (i)     Rent, iease or purchase of a property which the applicant has made a primary residence in this
                  Comrnonwealth.
          (ii)    Payment of State and local taxes.
          (iii)   Registt'atiol of petsonal ptuperty, suuh as barilr auuuurits, stuuks, antl bulds aud aulullubiles
                  within this Commonwealth.
          (iv)    Possession of a current Pennsylvania driver's license.
          (v)     Current registration to vote in this Commonwealth.

      26. Mr. Banerjee canxot anslver in the affirmative to any of the requirements for PA residency

           defrnition above. Mr. Banerjee has no bank accounts in Pennsylvania or anywhere in the United


2
    2010 Corronwealth of Pennsylvania. httpsi#fevgnt¡e-pp.custhqln,com/apo/answers/defajl/a         id/272ldhow-do-i-know-
if. i'ð rï-a-_rÈsldênt-of - pennsylvån¡ã   -o43-f   .
3
    http ://www.pacode.com/secure/data/004/chapterg5/s95 .2.html

                                                                   12




                                                               Page 12 of 36
     Case l-:14-cv-0091-3-LTS Document                     65   Filed 08/1-011-6 Page 13 of 71



    States, ortrns no car, does not own or lease properly in the United States
                                                                               and does not earn in the


   US or pay any State or local taxes. Banerjee has a business in India which requires
                                                                                       him to travel

    a great deal and he does visit    with his family in Pittsburgh   a   fair amount since early 2015 (after

    the home in CT was sold in 2015)

27. Additionally, receiving   a   traff,rc violation, does not constitute residency in any state.   lf   that was

                                                                                 home state. The car
    the case, then there would be many of us with several residences outside our

                                                                                              see
    that driven by Mr. Banerjee is owned by Mt. Gandhi (Mr. Banerjee's father-in-law). Please

                                                                                            does not
    exhibit R, registration of car that Mr. Banerjee was driving. Furthermore, Mr. Banerjee

    have a PA license

2g. For the benefit and ease of the Court, inserted below is a brief timeline of the events sunounding

    the two cases. The plaintiff has repeatedly made misstatements and stated blatant
                                                                                      lies regarding


    these cases and this chart below     will help crystalize the timeline of events'




                                                      i3



                                                Page 13 of 36
                        Case 1:1-4-cv-00913-LTS Document                        65    Filed 08/10/l-6 Page     1-4   of   71-




    I)ate       Critical Event                                                  13-cv-07355               14-cv-00913
October         Plaintiff files Summons and Complaint                           Plaintiff -Sadis   &      NO CASE
I 8,201 3                                                                       Goldberg
                                                                                Defendant- Sumanta
                                                                                Baneriee
November        Plaintiffattempts to serves Akshita Banerjee in                 Complaint and             NO CASE
5,2013          Pittsburgh in lieu ofserving actual defendant-                  Summons were served
                Sumanto Banerjeo. lvfr. Boncrjcc was not in PA                  incorrcctly to wifc not
                                                                                actual defendant.
January         Case dismissed                                                  Judge Swain dismisses     NO CASE
17,2013                                                                         case for lack ofsubject
                                                                                matter.ilrisdiction.
February        Cent¡al Authority serves a dismissed          Cäse   to         DISMISSED CASE            NO CASE
3.20t4          Baneriee's mother
February        SG file new case                                                DISMISSED CASE            NEW CASE FIT,E[)
13.2014
February        Counsel for Banerjee's mother rctum incorrcctly                 DISMISSED CASE            NO EFFECT ON TIIIS
19,2Ar4     .                     DISMISSED CASE
                Þ"9w9-4,p"?pep from a                                                                     CASE
June 13,        SG unsaccessfulþ hansmit to  's Cenüal                          DISMISSED CASE            NEW CASEPAPERS
2014            Authority second case                                                                     W-E-RENEVER
                                                                                                          TRANSMITTED TO
                                                                                                          CENTRAL AUTHOITY
                                                                                                          OF INDIA.
July 3,         llonorable Laura Taylor Swain's Order dated                     DISMISSED CASE            NO PROOF PROVIDED
2014            July 3,2014 states: "Plaintiffavers that, since                                           BY PLAINTIFF THAT
                irrslílrrlirrg llris actir-rrr, it [Plaintiffl has undeltaken                             ALL OTÏ{ERMEANS
                cvcry cffort to cffsct service upon Banerjee                                              OF SERVICE WERE
                including transmitting a second request to the                                            EX}IAUSTED _ IN
                inclian Cent¡al Authority." -þurtherrnore the Hon,                                        FACT, JUDGE SWAIN
                Judge unknowingly used thc blatant lie made by                                            WAS LIED TO, One
                Paulina Stamatelos of SG in her Declaration as                                            phone call to Central
                basis for allowing electronic service. Banerjee                                           Authorify does not
                was not even ir India during that time and as                                             constitute alJ available
                such the papers could not have been "refused by                                           means of Service.
                recipient" (see Dr. Reba Banerjee a¡rd her
                counsel, Mr, Kundus Affidavits)




            29. The Plaintiff's fìrst case, 13-cv-73         5   5(LTS) was starled in October 2013. The dismissed case can¡ot

                   be sewed as a substitute for this case, Although the Plaintiffhi¡ed an investigator, the information

                   that the investigator provided to the Plaintiff was incorrect, The investigator concluded that

                   Banerjee was living in Pittsburgh, when in fact, Bane{ee was still residing in India.




                                                                          T4




                                                                      Page 14 of 36
     Case l-.14-cv-0091-3-LTS Document                   65   Filed 08/10/16 Page       1-5   of 71



                                                                                              upon
30. When the processor did not find Banerjee, he harassed and terrorized Banerjee's. children

   their return from school for several days until he could serve the papers on Mrs' Banerjee as an

    alternate   to serving Banerjee. The processor harassed N{r. Banerjee's family and forced Mrs'
                                                                                          police
   Banerjee to take the complaint papers by having the processor accompanied by the local

    despite Mrs. Banerjee reiterating that Banerjee does       not live in Pittsburgh. The next day, Mrs'

                                                                                            Banerjee
    Banerjee returned the papers to the Court and Hirsch based on advice of the Court. Mrs.

                                                                                                        PA
    reiterated in the letter again, that lrzlr. Banerjee does not live at304 H¿rvester Cir' Pittsburgh,

    15241: the    plaintiff was well aware of Mr. Banerjee's residence in lndia. Mr' Banerjee           had


    communicated (from India) with Hirsch in earþ 2013 on a different matter prior to the fiiing
                                                                                                          of

    the first lawsuit, filed in October of 2013, Banerjee had no agenda to ever avoid servicç
                                                                                              as he signed


    the July 2008 Agreement i:r good faith and has shown the Court that he does not owe SG
                                                                                           anything


    due to their material breach of the July 2008 Agreement. He stood ready to sign the
                                                                                        assignment


    agreement as long as it reflected the July 2008 Agreem.nt un¿ Pledge mechanism.

31. Mr. Banerjee
                    .was
                           never served with papers ûom either case by the Cenhal Authority. Please see

    Exhibit S, a filing of the Plaintiff s, document 8-2 Exhibit A, an email from Paulina        Stamatelos,


    dated   May 01,2014, which      saYs,

        .,Given that we have yet to serve you by India's Central Authority, and you refuse to cooperate
        with us to agree to a preliminary-pre-tiial statement per the Court's Order that I have emailed
        and mailedlou in Ñ4arch, do you agree to an adjournment of the May 16, 2014 Initial
        Conference Order?"

    On June 12,2014, Sadis filed a Certificate of Service purporting to show that the Complaint
                                                                                                had


    been delivered to the address of Mr. Banerjee when          il   fact it hacl been delivered to Dr. Reba

                                                                                           given to Dr.
    Banerjee (,.Dr. R"), Mr. Banerjee's elderly rnother. Additionally the papers that were

    R were not even the papers of the current case, 74-cv-9|3, they were pâpers of the previously

    dismissed câse, as evidenced by the dates of the Central Authority receipt.

                                                                                                     in
32. Further, it can be inferred by the time stamp that the package that the Plaintiff sent by FeclEx

    March 2014 Io the Central Authority were the papers associated with the curent case, of 14-cv-


                                                    15




                                              Page 15 of 36
        Case l-.1-4-cv-00913-LTS Document                 65     Filed 08/10/16 Page 16 of 71



    913. Although the Plaintiff has NOT provided proof that the Central Authorify ever delivered those

    papers to Banerjee. Furthermore, the Plaintiff has not proviclecl any proof to the Court that they

    have made every reasonable      effirt, for at least 6 months, to obtain a Certificate of Service on the

    cunent case. Accordingly, the plaintiffhas violated Article 15 of the Hague Convention. Please

    see correspondence between the         Plaintiff and Central Authority, included    as   Exhibit T, that

    shows clearly that the     Pl¡iltiff   has only conversed    with the Central Authority. on June 4, 5,

    ard   I   of 2014; hardly the 6 months required by the Articles of the Hague Convention and hardly a

    "reasonable" effort after mailing the Central Authority on March 18,2014 (less than three months).

    No proof of any fllrther communication or "reasonable effort" to reach the Central Authority in

    Tnrìia is shorvn anywhere    in the Court filings. Finaily, the Plaintifl in their pleadings has made

    misstatements, causing the Court to incorrectly assume that the papers in the current were served

    to the Plaintiff.

33. Hirsch continues to grasp at straws to circumvent Hague Convention rules which govern À[r,

    Banerjee. 'I'he Pfaintiff-s' in theil desperation are trying to use Mrs. Banerjees court battle with a

    contractot who workecl on her and her father's house to prove Mr, Banerjee's permanent

    rcsidence since Mr, Banerjee dealt with the contractor ald was numctl in the matter.

34. Douglas Hirsch and his finn Sadis & Goldberg should face stiffpenalties for gross misconduct

    and violation of ethics. The Plaintiffhas not followed the Flague Convention Rules for Service

    Abroad, in this speciñc case and has misrepresented the facts in order to file a lawsuit in direct

    material breach of the J'uly 2008 Agrcuurelrl.. Atitlitionally, the tleclaration of service from the

    associate of Sadis is clearly a blatant attempt to mislead this Court-the package was never

    delivered and was rehtrned to Sender as evident in the exhibits of the Plaintif. The Default

   Judgrnent should also be vacated under Rule 60(bX1X2X3) and the Court should dismiss all

   charges. Mr. Banerjee is a victim of this "unethical" law firm and its "unethiçal" partner Mr.

   Douglas R. Hirsch and the Court should recognize that it has been misled with all the ex parte

   comrnunication from the Plairtiff and hopefully will set things right in the interest of Justice.

                                                    l6



                                                 Page 16 of 36
         Case 1-:l-4-cv-00913-LTS Document                 65 Filed 08/10/l-6 Page 17 ot 7L


r.      MEMORANDT]M OF LAW

        The Court must set aside the Default Judgment because it is void as a matter of law
                                                                                            and dismissal

                                                                                   FRCP 55 (c) since
is non-discretionary under Rule 60(bX4). Default should also be set aside based on

                                                                                     prerequisite to the
Bnaerjee has shown "good câuse" for default. Proper service of process is a critical

                                                                                        Hague Convention
exercise of personal jurisdiction over Mr. Banerjee, and as India is a signatory to the

and has expressly objected to service in any other manner, lvfr. Banerjee respectfully
                                                                                       submits that the Court

                                                                                       that the Court ened
had no authority to order any other form of service. Mr. Banerjee respectfully submits

in allowing service via email because it based its decision on   (l)   Banerjee's address changed due to Mr'

Banerjee,s mothers afficlavit. Mr. Banerjee's address remails the same as in the Massachusetts
                                                                                               litigation    -
                                                                                      is Flat 1428,       58ll
the person from Central Authority went to the incorrect address of his mothers' which

Ballygunje circular Rd and    NoT 58/1 Ballygunje circular Rd, (2) As Mr'          Banerjee has stated in his

                                                                                                    with
Affidavit, he has not used the "sbaner@gmail.com" email since early 2013 as it has become populated
                                                                                email nor has Mr'
spam and junk. The court in Massachusetts has not communicated with him on this

Banerjee communicated with the Court via this email since 2012. Please see exhibit
                                                                                   A, docket sheet of the

Massachusetts Court     that states the email that was used to communicate with the Couft                  was


gandhil¡ane.rjee@,Wqil,cam. The Court was misled by the blatant lies of SG who put forth
                                                                                         Affidavits that

                                                                                             was unaware
the Conrt in Massachusetts communicated at sbaner(ã,g14¿ril',ç-aîU' As a result, Mr. Bane{ee
                                                                                                 as a means of
that service was effectuated into this email since it is an email that Mr. Banerjee does not use

communication and has becorne populated with spam and junk. Mr. Banerjee had to use the
                                                                                        PACER system

                                                                                                to fight the
to retrieve ali the documents when he was alerted recently about this case and he fully intends

case on its merits. (3) The Court has allowed service by email pursuant to A¡ticle          i0 of the Iìague
                                                                                      Hague Convention
Convention (that it specifically does not address email) and FRCP 4(Ð(3).However, the

is exclusive and compliance with the Hague Convention is mandatory in all
                                                                          cases that it applies     to. As Mr.

                                                                                       Tirat is, so long
Banerjee is a resident of lndia, the Articles of the Hague Convention do apply to him.
                                                                                                             as



the party to be served is located in a member state and no exception applíes
                                                                             (e.g., Articie     I   provides an


 exception where the address ofthe parry to be served in not known), service ofjudicial
                                                                                        and extrajudiciai

                                                      17




                                                Page 17 of 36
            Case 1:14-cv-00913-LTS Document                   65      Filed 08/10/16 Page 1-8 of        71_




documcnts must be effectuated by means authorized uutler the Convention. Second, no provision under the

Articles of the Hague Convention authorizes service by email.

         In other words, the Court erred (probably due to    SGs blatant lies regarding    Mr, Banerjee's address)

to furd the Convention doesn't prohibit service by email, so it must be allowed under Article 10. Instead,

service by such means is proper only      if the Convention   expressly permits it, and the only provision that

might be sesn as permitting such service is Article 10, whicli refers to "postal charurels" (plcase bear in

mind that the Convention was drafted        il   1965 a¡rd was never amended, so        it's no surprise it doesn't
expressly refer to electronic mail), but lndia has formally objected to service under Article 10 in its entirety.

Furthermore, Article 14 of the (Jniver,sai Postal Convention defi¡es "electronic mail" as "a postal service

involving the çlçctronic transmission of messnges", This woulcl fall under the "postal channel" that India

has objected to in its entirety. Under !ed. R,Civ.P.4(f)3, Courts can authorize service of process by email

in particular casçs as long as international agreement does not forbid       it.   As discussed above, since India

has objected to   Article 10 in its entirety, the Court should not be able to take personal jurisdiction over Mr.

Banerjee in this case via impropcr cmail service. Even if Banerjee agreed with the Coufi on email service,

to an email recently used in the Mass Ct case, SG lierl to the court that sb-a¡cÍûlglr.lgil co¡u was used. ln fact

as docket sheet shows,     in exhibit xxx, it was g&ndhibale.rj-å&@gmail,"ç*ç$t that was use,l. SG ruisled     thc

court and hence served the email the old email that Mr. Banerjee did not use, as a result, service under

FRCP 4(Ð(3) was not effectuated properly by SG. Absent service of process, the judgment is void and must

be vacated under Rule.60(bX4). It was not a willñrl neglect. In addition, the Default Judgment itself violates

,A.rtiole 15 of thc Haguc Convcntion, rendering it void.

        The Default Judgment also should be vacated under Rule 60(bX1X2X3) in view of the Court's legal

elrors as a result of misrepresentations by the Plaintiff      n     all ex parte communication so far and Mr.

Banerjee's mistake, inadvertence, su4rrise or excusable neglect           of checking svaber@gmail.com. ln
addition, Mr. Banerjee has shown meritorious defenses silce SG and llirsch materially breached the July

2008 Agreement by not entering into the contemplated PledgeÆoreciosure Agreement or the Assignment

Agreernent by trying     to obtain additional collateral in the fgrm of M¡. Banerjee's          personal Limited

                                                        18




                                                     Page 18 of 36
           Case 1:14-cv-0091-3-LTS Document                   65 Filed 08/l-0/16 Page 19 of 71-

partnership interest in GDF Fund on top of the "agreed upon" collateral of converted GP Interest into

Special   Lp interest in the July 2008 Agreement. This material breach on SGs part would render the July

200g contract null and void since Mr. Banerjee stood ready in goo.d faith to honor the July 2008
                                                                                                 Agreement


and the Pledge or Assignment.




L   The Default Judgment Is Void X'or Lack of Service and Must Be Vacated'

              A..AJudgmentBasedonDefectiveServiceofProcesslsVoid.

          Fed. R. Civ. P. 60(bX4) requires a void judgment to be set aside:

                   The governing principles are that a default judgment issued without
                  jurisãiction ourr defendant is void, that it remains wlnerable to being
                                     "
                   vacated at any time, and that such jurisdiction depends on the proper
                   service ofprocess or the waiver of any defect'

M & KWetding, Inc. y. Leasing Partners, LLC,386 F.3d 361, 364 (1st Cr. 2004). See also
                                                                         judgment is entered
Shan¿Balþur Beatty v. IßEW Locat 99,497 F,3d 83, 94 (1st Cir. 2007['When

against an entity never properly served as a party to the case, the
                                                                    judgment is 'void' within the meaning      of

Rule 60(b)(4).")

          proper seryice of process is a prerequisite to the exercise of personal jurisdiction:

                   Before a federal couf may exercise personal jurisdiction ovef a defendant,
                   the procedural requirement of service of summons must be satisfied. ...
                                                                          and a constitutionally
                   fT]here must be more than notice to the defendant
                   sufficient relationship between the defendant and the forum' There aìso must
                   be a basis for the defendant's amenability to service   of summons.   Absent
                   consent, this means there must be authorization for service  of summons    on
                   the defendant.

omni capitat Intl, Ltd. v. kdolf wolf/ & co.,484 U.S. 97, 104 (1937) (quotation omitted). see
                                                                                              also


Jardines ßacata, Ltd. v. Diaz-Marquez,878 F.2d 1555, 1559 (1st Cir.1989) ("the dish'ict court
                                                                                              acquires


junsdiction over    a defendant only by service of process...."); Williams v'   Jones,1l F'3d 247 '254-55 n'11

(1st Cir, 1993) (vacating judgment and remanding for service of process)'

          Once service is challenged,   it   is the plaintiffls burden to prove proper service. Rivera-Lopez   v.


lvlunicipatity of Dorado,glgF,zdgg5, gg? (1.tcir.1992). Actual knowledge of the lawsuit is insufficient.


                                                         19




                                                   Page 19 of 36
              Case 1:l-4-cv-00913-LTS Document                     65     Filed 08/l-0/l-6 Page 20 o17i,



Ornrri Cupitul 484 U.S.        'dL   104; Precision Etchings & Findings, Inc. v. LGP Gem,       Ltd.,953F.2d21,24 (Lst.

Cir.1992).

          Absent proper service, the court lacks jurisdiction, and any judgment is              void. Unlike other Rule

60(b) grounds, a motion under Rule 60(bX4) leaves no room for discretion:                  if   the judgment is void, the

Court must set it aside. Echevarria-Gonzalez v. Gonzalez-Chapel,849 F.2d 24,28                   (lstCir.   19S8); See also

l1 Wright, Miller & Kane, Federal Practice & Procedure               $ 2S62 (2d ed.)   ("Eilher a jutlgment is void or it

is valitl [a:rd]   ... when thal question     is resolved, the court must act accordingly."). The Plaintiff has yet to

serve Mr. Banerjee pursuant to Rule 4 or pursuant to Article 15. Serving an old practically defunct email

uncler FRCP        (+XÐ(¡)             @m&t¡.cÊ!Ð is not proper service wlien they knew that Mr, Banerjee was

usinggançlhihnnf, joc@gnrniÏ.rom in ongoing Massachusetts litigation (which settled in 2015) and blatantly

lying to the Court about exhausting all mearis of available service (when they did not attempt to serve the

ctlr¡ent case papers tlrough Central Authority other than fivo phone calls) and then moving to serve under

FRCP(4XÐ(3) in under three months. Plaintiff again lied by claiming "receipient refused delivery" in

fMarch 2014] when Mr. Banerjee was not even in hdia.

              B,     The Hague Convention is [xclusive and Mandatory.a

          Whcrc proccss must be served abroad and the foreigr nation is a signatory, the Hague Conventir¡n

provides the mandatory ând exclusive methods of service:

                     Article  I defìnes the scope of the Convention, which is the subject of
                     controversy in this case. It says: "The present Convention shall apply in all
                     cases, ir civil or commercial matters, where there is occasion to transmit a
                    judicial or extrajudicial document fbr service abroad." . . . This languagc is
                    mandatory, as we acknowiedged last Tvul n Suciélé Nutiunule lu¿l,u;strielle
                    Aérospatiale v. United States District Coutt,482 U.S. 522,534, n. t5 , . .
                    (1987).... Schlunk does not purpofi to have served his on VWAG in
                    accordance with the Convention. Therefore, if service of process in this case
                    falls within Article 1 of the Convention, the trial court should have granted
                    VWAG's motion to quash.




a
    The Hague Convention and lndia's formal reservations described below are attached as Exhibit B,

                                                             20




                                                          Page 20 of 36
           Case l-:l-4-cv-0091-3-LTS Document                65   Filed 08/10/16 Page 21' of 7L



                                                                               at706 ("Thosewho
VolkswagenwerkAktiengesellschaftv. Schlunk,486U.S. 694,699 (198S)' See alsoid.

eschew its procedures risk discovering that the forum's internal law required
                                                                              transmittal of docurnents for


service abroad, and that the Convention therefore provided the exclusive means of
                                                                                  valid service.").

                                                                                                   with
          In Société Nationale,the Court contrasted the mandatory language of the Hague Convention
                                                                                      and concluded
that of the Hague Convention on Taking Evidence Abroad in Civil or Commercial Matters

that the latter was neither exclusive nor mandatory:

                  As noted, supra, at 7, the service convention was drafted before the
                  Evidence Convention, and its language provided a model exclusivity
                  provision that the drafters of the Evidence Convention could easily have
                  followed had they been so inclined. Given this background, the drafters'
                  election to use permissive language instead is shong evidence oftheir intent.

482 U.S. at 533-34 (emphasis added).

                                                                                             comply with the
          The D. Mass Court has similarly held that service abroad in sigrratory states.must

treaty.   see, e.g., Tabb v. Journey   Freight Internations, 584 F. Supp. 2d 334,340 (D' Mass. 2008) ("It is

undisputed that ... to make effective service in a country that has
                                                                    joined the Hague Convention, a plaintiff

must follow the provisions of the treaty.")(internal quotation omitted).

          similarly, in Marcantonio v. Primorsk shipping corp.,206 F.Supp'2d 54 (D' Mass' 2002),
                                                                                                 the

                                                                                         the ship's captain
court vacated a defaultjudgment where the plaintiffpersonally delivered the complaint to

and the company,s counsel. The court held that Rule a(Ð(1) required service under
                                                                                  the Hague Convention


andrejectedtheviewthatRule4(Ð(2XCXi)authorizedpersonalservice.206F.Supp.2dal5T-58(quoting
                                                                                                 service
Advisory committee Notes to 1gg3 Amendments to Rule 4(l)). The court reftised to order alternate

under Rule a(Ð(3):

                  Nor is Marcantonio's alternative proposal, that this Court should ratify his
                  attempt to serve Primorsk by mailing process to Primorsk's attorneys,
                  convincing. ...Thè Advisory Committee Notes on the provision state:

                  paragrapir (3) authorizes thç court to approve rrlher methtrds of snryiee not
                  p.ot iUlt"O Èy i¡ten:ational agreenenls. The J:fague Convention, f'o:' example,
                  authorìzes spscial fornr,s of service i¡ cascs of urgency if convention methods
                  will not penit se:vice within thc time require d by the circumstances'." l,l-lnder
                  ,o**                     the court ntay clirect a special method of serv,ice not
                         "ir**nstancesl,
                  explicìtly nuthçrizetl  by  intemational ag"r'eemcnt if not prohlirited by thc
                   agreement.

                                                        2T




                                                  Page 21 of 36
              Case 1:14-cv-00913-LTS Document                      65   Filed 0B/i_0/16 page 22 oÍ                 7I


Id. at 58. The court held that, absent such urgency, Rule 4(f)(3) was inapplicable. Id. at 58-59.

           Sadis    &   Goldberg and Douglas Hirsch did not comply with the Hague Convention by not serving

Mr. Banerjee athis conect address and instead serving his nr-ojhe{¿ther addlrylg, Also, itneeds to                 be pointed

out, that the documents that must have been served to Dr. Reba Banerjee, due to the date stamp of December

2013 fiom the Central Authority was case no l3-cv-7355 (cased filed in Oct 2013) (which was dismissed

witlroulprcjudice)andnotCaseno.l4-cv-913(currentcasefiledon2/I3/2014). Plaintiffsaystheymailed

current case to Central        Authorþ in Ma¡ch   (process takes six to   nile months in India) but explains that that

proper service would take         time-which is no justification   at all and moved to Court for Service under Fed.

Rule 4(f) (3).      ,Seø   Furukatqa EIec. Co. v. Yangtzc Opticat Fihre & Cahle Co.,2005 WL3O71244 (D. Mass.

2005) (that Hague Convention service may be "burdensome and expcnsivc" docs not cxcusc compliance).

Plaintiff has not suggested that its claims were so urgent that "convention methods will not permit service

within the tirne required by the oircumstances." In fact, thc Plaintiff has waited five (5) years to file this

lawsuit and hence camot make a case for urgency.

           Lr view of Plaintifß failure to serve Mr. Banerjee under the Hague Convention, Mr. Banerjee

submits that the Court ened as a matter of law by ordering Plaintiffto serve via "electronic               mail." (Order
of July 2A14.) Also, Court was misied with wong cmail address             of*cåLer@æsil*aï: when Ml. Banerjee

communicated with Court (and email and permanent address of record ) were gandhì,lìauerjee@ernail,com

and 5B/1 Ballygunje Circular Rd (Mr. Bane{ees permanent address).

               C.     Even If Rule 4(Ð(3) Applied, Neither Email Nor FedEx Äre Permissible Methods of
                      Service Uuder Rule 4(f)(3).

           Even   if the Hague Convention did not preempt      RLrle 4(f)(3 ), neither   electronic mail nor service

via Fedex were permitted because both tue "prohibited by international agreement." Specifically, India

has registered an objection to       Article l0(a) of the Hague Convention, which permits "sending" judicial

documents via postal channels provìded that the receiving state does not object. "India is opposed to the

methods of service provided in Article 10."5 Ser¿ice via        DIIL is within the       scope of   Article 10(a) and is


5
    Available at:   http:/.&cch,e-vision.nUindex-en,php?acFstatt¡s.comment&q                                   .



                                                          22




                                                       Page 22 of 36
           Case l-:l-4-cv-00913-LTS Document                   65 Filed 08/10/1-6 Page 23 ol TI

                                                                                            363'310-'71
also prohibited. Compar    e   Mones v. Commercial Bank of Kt'rwait, S'A'K',502 F' Supp' 2d

                                                                                                    Prod' Corp' v'
(S.D.N.Y. 200?) (DHL service prohibited where signatory objected to'Art'
                                                                         10), and             RSM


                            *2 (S.D.N.Y. May 24,200't)(same, for FedEx), with EOI Corp' v' Med'
Fridman,2007 WL 1515068, at
                                                            sewice by mail where signatory has not
Mktg. Ltd.,172 F.R.D, I33,143 @.N.J. 199D (DHL is permitted

objected), and R. Griggs Group Ltd.
                                         't/.
                                                Filanto Spa,920 F' Supp' 1 100, 1 103 (D' Nev' 1996)(same' for

                                                         F.3d 374'384 (5th Cir' 2002) (Aft'                       10   did
FedEx). cf. Nuovo Pignone, spA v. STORMAN ASIA lul/v,310
                                                                             Ty LLC,2010          wL    3368655' at
not permit service of process by mail at all); Intelsat corp' v. Multivision

*7 (S,D. Fla. Aug, 24,2010)(same).6 The court has allowed service by email pursuant to Article 10 of

the Hague convention (that it specifically does not address
                                                            email) and FRCP 4(Ð(3)'Hovrever, the Hague

                                                                 is mandatory in all                cases that   it
convention is exclusive and compliance with the Hague convention

applies   to, That is, so long as the party to be served     is located in a member state and no exception applies

                                                                parry to be served in not known), service               of
(e.g., Article 1 provides an exception where the address of the
                                                                                        Convention'
judicial and extrajudicial documents must be effectuated by rneans authorized under the
                                                                authorizes service by email' ln other
second, no provision under the A¡ticles of the Hague convention
                                                                        to find the convention docsn't
words, the court ened (probably due to sGs lies and misrepresentations)

prohibit service by email, so it must be allowed under Article         l0'   lnstead, scrvice by such means is

                                                                 provision that might be seen as permitting
proper only if the Convention expressly permits it, and the only

                                                                (please bear in mind that the convention was
 such service is Article 10, which refers to "postal charurels"

 drafted in 1965 and was never amended, so it's no surprise
                                                            it cloesn't expressly refer to electronic mail)'

                                                            in its entirety' Furthemrore, Article 14 of the
 but India has formally objected to service under Adicle I0

 (Jniyersal postql Conyention defines "electronic mail" as "a postal service involving the
                                                                                           electronic




                                                                          as opposed to merely "sendiîg" non-
 ó
   Whether Art. 10 even authorizes service of process through the mail
                                                                          holds that it does not. See Golub v.
 process documents is unclear, but the only authority in this District
 Isuzu Motors ,924F. Supp.324,327 (D Mass. 1996) (noting sP
                                                                 lit of authority but holding service of process
                                                                         v. ToYota lulotor Corp., 889 F ,2d 172,
 by mail not authorized) See also NuoYo Pignone, suPra,; Bankston
                                                                   Cooper v. Makita, U,S.A., Inc.,117 F'R'D
  174 (8th Cir. 1989) (selice by registered majl not Pennitted);
  16, 1? (D. Me. 1987) (same)

                                                             23




                                                       Page 23 of 36
                Case 1:l-4-cv-0091-3-LTS Document                   65     Filed 0B/i_0/16 page 24 of 7L


    transttliss.ir:u olmessages". This would fall under the "postal channel" that India has objected to           ir   its

    entirety' Under Fed. R,Civ.P.4(l)i, Courts can authorize service of process by email in particular cases                 as


    long as international agreement does not forbid       it. Inlgå¿   v;.,{acoå+."N..Ð;   {d   lü,08j service by emaiì is

    inconsistent with the Hague Convention. As discussed above, since India has objected to A¡ticle               l0 in its
    entirefy, the Court should not be able to take personal jurisdiction over Mr. Banerjee in this case via

improper email selice. According to this Honorable Courts Memorandum a¡d Ordqr dated Jrdy ?0 t4,

"Constitutional notions ofdue process require that any means ofservice be reasonably calculated, under

all circumstances, to appriseinterested parties of the pendency of the action and afford them                an

opportunity to present their objections." slËÉts';dntisliryib, No. 5           cv 699l (KMw),         2009   wL 36n39,
at *4 (S D,N.Y, Feb 13, 2009) (internal quotation marks and oitation omitted). Even if lvlr, Bancrjcc

agreed with the Court on email service, lvfr. Banefee is sure the Court was intentionally misled by Sadis

and Goldbe,rg by providing the court with the inoorroot omail (åhgûgl@gmSiLcom and not the correct one

listed at the Court,   see   Exhibit    A).   This Court also wrote in the same Order that "service by email alone

comports with due process wherc a plaintiff demonstates that the email is likely to reach the defendant,"

(FTC v Pecon Soft"vare Ltd., 2013 WL40162'72, at *5 (citing cases). Mr. Banerjee rarely uscd thc sbancr

cmail and hence the Massachussetts Court hacl GanrtfribA'ä.üiep@.g¡¡l&il,gtòn1.. Mr, Banerjee had not useil

the sbgne¡@gnoil.com for at least one and half years and any Service of Summons/Complaint could not

reach Banerjee nor did he have any notice on the pendency of the action in an old almost defunct email

address. International .service via email may not satisfy due process concerns in situations wherc there is a

reas,rnable clta.ur;c Lhc    clrail   lvoult-l never reach the defendant. In Ehrenfeld v. Slaltm A ßm MahJ'ouz' çtn

the U,S. District Court for the Southem District of New York) the court refused to authorize email service

because the defendant's email address was "apparently only used as an informal means
                                                                                                       fof
communication]," and thus was not a reliable enough channel of communication to ensure that the

defendant would receive the email,s ln this case, Ehrenfeld had not persuaded the court that Bin Mufouz


7
 No. 04 Civ 9641(RCC),2005 WL 696'169, at *3(S.D.N.y. Mar.23,2005)
8Id. at*4.

                                                             24




                                                           Page 24 of 36
          Case 1:14-cv-0091-3-LTS Document                     65 Filed 08ll-0/1-6 Page 25 of 71

                                                                         e-mail account, or that he would
maintains the website on which the e-mail was found, that he checks that

be likely to receive information transmitted to that e-mail address. The
                                                                         court found that the e-mail address

                                                                         rather than for receiving
was used only as an informal meâns of accepting requests for infonnation

                                                                       to those reached in Ehrenfeld
important business communications. Courts reachilg conclusions similar

                                                                     on the logic that electronic
have done so based on the defendants' infrequency ofuse, rather than

communications are uniquely unreliable'
                                                                                        by Saclis and ordered
         I would hope in the interest ofjustìce the Court would recognize it was misled

service to the incorrect email and vacate the default
                                                      judgment. Absent service of process, the judgment is

void and must be vacated under Rule 60(b) (4)'

             D.   The Default Judgment Is Void under Article L5 Of The Hague Convention.
                                                                                                  the Hague
         In addition, Mr. Banerjee respectfully submits that the Default Judgment itself violates

Convention, rendering     itvoid. A¡ticle 15 strictly limits the availability of default judgments. The first

paragraph of Article 15 provides that a default judgment "shall not be
                                                                       given until           it is established that"

either (a) the document was served "by a method prescribed by the internal
                                                                           law" of the recipient state for

                                                                          or (b) that the document was actually
service in domestic actions (as specified in Article 5(a) of the treaty),

delivered
            ,,by another method provided for by this convention." (Hague convention,              Art.   15(a)   -    (b)')

                                                                                  -   either service by the Central
Both sections require service tirough a method specified by the treaty

Authority itself in a maruler prescribed by that country's intemal law as specified
                                                                                    in          alicle    5(a), or by

 ,.another method,,specified in the treaty (e.g., voh:ntarily via diplomatic/consular agents         (Art' 8), using

                                                                          (Art. 9), or A¡t' 10, if the recipient
 cliplomatic/consular chapels to forward cornplaint to lndian authorities
                                                                                                                     at his
 state does not object   - as India has).e Neither of these applies as Mr. Banerjee v/as never served

 e
    There is little authority interpreting Article 15, which might be read as
                                                                                 permitting a default    judgment        if
 the complaint is s"rv"d in u *u*"ip.escribed         by the intemal  law   of the  recipient counùy for domestic
 litigation, even if not done by that    cointry's Central Authority  under   Art.  5(a)' Such an interpretation is
                                                                           judgments where a plaintiff made no
 imilausible and would undernine the treaty by permitting default
                                                                                           being served ir domestic
 effort to comply but instead took it upon ltself tô serve the ãefendant as if it were
                                                          of Art. l5 mus-t  be read  in conjunction    with Art' 5(a),
 litigation. Rather, section (a) of the fnst   paragraph
                                                     to "another  method"    specified  by the treaty:
 coÃistent with the reference in the next section

                                                          25




                                                   Page 25 of 36
              Case l-:l-4-cv-0091-3-LTS Document                       65 Filed 08/l-0/1-6 page 26 oÍ 71,

residence and the Plailrtiff lnerely sent thc tl<;cuments to the Indian central Authority in March 2014 anð,

moved the Court in June 2014 (less than three months later) to serve Mr, Ranerjee via email under FRCP

4(Ð(3) in clear violation of Article l5 (Exhibit B),

         The second paragraph of Article 15 provides an "escape hatch" in case the pertinent Cenhal

Authonty iäils to serve the document, but oniy              f   each,of three conditions are fulfilled:

        a) thc document was transmitted try orr.e of the ¡nethods provided for in this
        Convention,

        b) a tleriod of time:of Uqt,l-çç.,r*û¡g:f.i,y:m,ont!ts, considered adoquate by the judgc in
        the particular case, has elapsed since the date of the hansmission of the document,

                    c) no certificate ofany kind has been received, even though every reasonable
                    effort has been made to obtain it through the competent authorities of the
                    State addressed.

(Hague convention, Art. 15, 2d         tf.) This paragraph plainly        does not apply in this matter.

        First, Plaintiff stated that lndian Central Authorþ served Mr, Banerjee's moth'er (with court

tlocuments in January 2014 which had to be the l3-cv-'/355 case) and then Plaintiff'supposedly mailed the

cloc,uments in March 2014 to the Indian Central         Authority to serve Mr. Banerjee through the Hague Scrvicc

Convention,   â   process known to take up to nine months or more (after they were returned by Mr. Banerjees

Mothers counsel      (   see Exhibit G   & H affidavit of Dr. Reba Banerjee anrJ Mr. Kundu, Dr. Bancrjcc's
counsel)). Plaintiffthen moved the.Courtto serve by altemate means via email in June 2014 without

waiting for six months as required by Article       1   5   . Plaintiff   has not asserted that they routinely foliowed up

and "exhausted all reasonable means" on the Complaint to the lndian Central Authoriry under the treaty,

and it has produced no evidence to oupport suoh n oonolusion. Notably, thc Plaintiffs' Affidavits in Support

of the Request for Entry of Default does not mention that Mr. Banerjee was ever served by the Central

Authority as required by the Hague Convention, Furthermore, Ms. Stamatelos, email to the Cent¡ai

Authority in Exhibit T shows that they had not been able to service Banerjee as required by the Hague

Convention.




                                                                 26




                                                            Page 26 of 36
           Case 1:14-cv-00913-LTS Document                     65    Filed 08/1-0/1-6 Page 27 of     71'




                                                                                               and of the
          Second, absent evidence that the Plaintifftransmitted the Complaint under the treaty

date it purportedly did so (lrdarcl.r20l4),the Court may not find that not less than six months
                                                                                                has elapsed


prior to moving for FRCP 4(Ð (3).

          Thhd, plaintiffhas not asserted that it made any effort at all to obtain the required proof of delivery,

let alone that it made
                         ,,every reasonable   effort." In (Jniversal Trading & Inv. Co' v. Kirìtchenko,2007 WL

6600g3 O{.D. Cal. Feb. 2g, ZOAD, the plaintiff attested that he h'ansmitted the complaint to the
                                                                                                 Antiguan

                                                                                              The Court
Central Authority on August 2,2a0o,and had "made various efforts to obtain the Certificates."

                                                                                          call, the plaintiff
held that because he had not identified those "various efforts" beyond a single telephone
                    .,every reasonable effort" ancl therefore had not satisfied each requirement of Article 15.
had not expended

                                                                                                      effort,
Id, at *3 - *4. ln the current case, 14-cv-913, the Plaintiff has not asserted that they had made any
                                                                                              it was served
in fact, simply that that the process would take too long and so asked the Court to move that

because the Plaintiff had sent the documents to the central Authority.

                                                                                                judgment under
          Accordingly, as plaintiff has failed to satisfu any of the prerequisites to a default

Article   15, the Hague Convention prohibited (and continues to        prohibit) entry of the Default Judgment.    It

is, therefore, void and must be set aside untler Rule ó0(bX4)'

          E.       The Court Should Vacate the Default Judgment Under Rule 60(b)(1) Because The
                   court Erred In Awartling Plaintiff the Amount of $383'448.90

                   1.
                            Ãgr;nr€;    ryhiçh seüles rhe invoioe A¡ìd the"CSu* \t/as.KsEuired to Hold       a

                            Hearing;

          The Court was misled by Sadis' intentionai omission of the clause within the July 2008
                                                                                                 Agreement


that allowed Banerjee to pledge his portion of the incentive fees to Hirsch as payment in full for
                                                                                                   the legal

                                                                                                Court.             &
fees owed to the plaintiff. Also, Sadis is in material breach, a fact not known to the
                                                                                                           Sadis

                                                                                            essentially
Goldberg and Hirsch intentionally omitted to advise the Couft of the Pledge Agreement which
                         ,'zero out" the invoice balance by allowing the Plaintiff to foreclose on his
 allows the Defenda't to

 converted Gp interest into LP interest in the GDF Funcl. This process was agreed
                                                                                  upon in the Agreement


 with M¡. Banerjee,s signature and despite the emails from M¡. Hirsch that      he would be sending a foreclosure



                                                          27




                                                     Page 27 of 36
            Case 1:14-cv-0091-3-LTS Document                    65 Filed 08/l-0/16 page ZB of 7L

notice to foreclose on the LP Ltterest, he never did. Instead he chose to file his baseless and meritless lawsuit

to recover his fees when the mechanism to do that has already been contractL¡ally agreed upon in the July

2008 Agreement without any notice of the clauses of that Agreement that ailowed Hirsch to foreclose.

                 2'       Thp Court Ma.v- Correct lts Mistake CIf Larv ljnder Rule 60(bXJ.

         Rule ti0(b)(t) allows relief äom     a   judgment on the basis of "mistake, inadvertence, surprise, or

excusable neglect." The First Circuit has held that, in the context     of non-defatlt judgments, Rule 60(b)(1)
may not bc uscd to conect a court's rnistake of          law,   Silk v. Sandoval, 435 F.2d 1266, 1267-68 (1st

Cir.1971). Other Courts ofAppeal have held otherwise. 8.g., United Airlines, Inc. y. Brien, 488 F.3d 158,

I75 (2d Cir. 2009); Bensonv,    St,   Joseph Regional He.alth Center,57s F.3d 542,547           (51h   Ch. 2009); pierce

v. United Mine Workers of Am,,770 F.2d 449, 451 (6th Ch. 1985); parks v,             Lr.S,   LtÍe & Credit Corp., 677

F'2d 838, 839 (11ù Ch. 19s2). More recently, however, the First Circuit has suggested that, in the case of

default judgment damage awarcls, a corrrt may c,orrect its error under Rule 60(bXi).

                 Ïf Silk is correct about the limited scope of Rule 60(b) and so are the courts
                 that say that Rule 59(e) may not be used to challcngc a default judgment,
                 then a parly in default would never be able, by motion in the district cou¡1
                 to bring toihat court's attention an erïor of law in the default judgment. Oi
                 course, the party could appeal the judgment to the court of appeals, but it
                 would be odd and inefFrcient f.o prculutle the parfy in default from fi¡st
                 seeking reliefbased on crror oflaw from the district court. .. . That particuluL.
                 problem would be exacerbated if, as happened here, the defaulted parby also
                 failed to appeâr at the hearing on the amount of the default judgment, In such
                 circumstances, the defaulting parly could never get a hearing before the
                 district court on its argument that the amount embodied in the default
                judgment is based on an error of law. That might make sense as a strong
                medicine to encourage parties not to default, but it also could learl to
                uncorrected basic legal errors.

Venega.s-Hernandez v. Sonolux Records,370 F.3d 183, 189           (lst Cir. 2004).

        Mr, Banerjee respeotfully submits that, under KPS, the First Circuit will conclude that the failure

to hold an evidentiary hearing was an abuse of discretion and will vacate and remand for a proper

determination. As the Venegas-Hernandez court observed, this would be inefficient and wor¡ld deprive the

Court of its ability to conect legal errors. If the Court does not vacate the Default Judgment as being void,

Mr. Banerjee asks that it vacate under Rule 60(bXi) and hold the Plaintiffto its burden of proving why they


                                                        28




                                                      Page 28 of 36
           Case 1:14-cv-00913-LTS Document                     65    Filed 08/1-0/l-6 Page 29 of 71'



have not foreclosed on the collateral as set out in the July 2008 Pledge Agreement and "settles" the
                                                                                                     invoice.

                                                                       till the end of the partnership to collect     the
of   course, Hi¡sch was well aware that they would have to wait

collateral (Incentive compensation) and "zelo-out" the invoice'

             F.   The Defautr Judgment Shoutd Be Vacated Under Rule 60(bXL) On The Basis                         Of
'                 Mr. Banerjeets Mistake, Inadvertence, Surprise, Or Excusable Neglect.

         Whether or not the Court ultimately agrees with Mr. Banerjee's position on service of
                                                                                               process and


voidness, he was completely unaware of the lawsuit or the Default Judgement since he was never
                                                                                               served

                                                                                                  and
the papers. His mother being served the old dismissed case papers by Central Authority mistakenly

his wife being served the old dismissed case papers does NOT constitute proper service. He lvas
                                                                                                completely


taken unaware and surprised when he found out recently about the Case 14-cv-9i3 in the Pacer System.

Mr. Banerjee did not use the sbaner email account and had not used that account to communicate with the

plaintifffor over l0 months. If the Court should disagree, Mr. Banerjee's failure to appear and defend was

inadvertent, surprise, a good faith mistake, and due to excusable neglect, Rule 60 (b)
                                                                                                 (1), Additionally,

Rule 60 (bX2X3) should also apply here since the Court lvas unav/are of the Pledge Agreement              iI   the July


2008Agreement(newevidence)duetothe@committedbySadis&
Goldberg and Hirsch upon the Court and Mr. Banerjee by intentionally NOT making the
                                                                                    Court aware                        of

                                                                                           the mechanism
the clause of the pledge Agreement which "zeroes out" the Invoice of the Plaintiff through

agreecl upon by BOTH parties in 2008. The July 2008 Agreement was drafted by Sadis.
                                                                                    The                 Plaintiff has

violated the July 2008 Agreement by filing this suit and has dealt in bad faith with Mr. Barrerjee.

          Courts addressing Rule 60(b) motions consider various factors:            (i) timeliness; (ii) exceptional

cjrcumstances; and       (iii) the   absence   of unfair prejudice to the other parfy'      Teqrnsters, Chauffeurs,

 Warehousemen & Ilelpers (Jnion, Local No. 59 v. Superline Transp' Co',953 F,2d 11,20
                                                                                                     (ist Cir'   1992)'

'Ihe moving parfy must provide "reason to believe that vacating the judgment will not be an empty exercise"

by showing that it has a "potentiaìly meritorious claim or defense."         Id' at2l.   The couft "shouid assume

                                                                                                    facts,
the truth of fact-specific statements contained in a Rule 60(bX] motion and determine whether these

 as alleged, rva¡rant   relief." Marderosian v. Shamshak,170 F.R.D' 335,338 (D' Mass' 1997)'


                                                          29




                                                     Page 29 of 36
              Case 1:l-4-cv-0091-3-LTS Document                   65    Filed 08/10/16 page 30 of 71



          lvú'.Bauerjec'smotionisclearlytimely. Rule60(c)(1)setsaone-yearlimitformotionsunderRule

60(bxl), but otherwise requires only that they be filecl withi:i a reasonable time. Mr. Banerjee is fi1ing this

Motion immediately after learning of the Default Judgment from a friend and this memorandum is being

filed   as soon as he could complete   it. Due to extremely short time frame in which to file these motions, Mr.

Banerjee was forced to defend his position on a pro se basis. Exceptional circumstances exist because M¡.

Banerjee was seriously prejudiced by the Plaintiffs refusal to comply with the Hague Convention (for this

case having sirnply mailed this case to the Central      Authorþ     and moved the Court to serye a "defirnct email

address" in less than three months), In view of his pro re status, his diligence in making his arguments. and

the preference for resolving matters on the me¡its, it would be a serious miscarriage ofjustice to deprive

Mr. Bane{ee of his right to defend.      See,   e,g,, iriestmcm t,. Fsd.'Bur.   of Prisons,470F.3d 471,474 (2ð Crr.

2006) ("implicit in the right of self-representation is an obligation on the part ofthe court to make reasonable

allowances to protectpro se litigants from inadvertent forfeiture of important rights bocause of their lacl<

of legal haining.").

           Sadis   & Goldberg, a big law firm (who never foreclosed on the Collateral agreed upon to settle the

Invoice for 5 yeats from 2008-2013 when they initiated the first dismissed lawsuit 13-cv-7355) will suffer

no "unfair prejudice" if the Default Judgnrent is vaualetl untl lhe case proceeds along thc ordinary côurse,

Moreover, Sadis & Goldberg is responsible for any delay, as it has deliberately chosen to bypass the Hague

Convention proceclures for this Case 14-cv-913. The Supreme Court warned against precisely this in

Schlunk,486 U.S. at706 ("Those who escbew its proceclures risk discovering that the forum's intemal law

requiled h'anslnittal uf úuuuuryuts 1'or service abroad, and that the Convention therefore provídecl the

exclusive msans of valid service.").

          Furtherrnore, Mr. Banerjee has meritorious defenses. Mr. Banerjee and Sadis           & Goldberg   signed

the Pledge Agreement (part of the July 2008 Agreement) where the Mr. Banerjee negotiated the mechanism

to "zero out" the l¡voice. As mentioned previously the July 2008 Agreement lvas drafted by Sadis. The

Email conversation befween Mr. Hirsch and Mr. Banerjee in April and October of 2009 further shows that

Mr. Banerjee was followilg the July Agreement and Mr. Hirsch had tolct him " the collateral is mine now"

                                                           30




                                                        Page 30 of 36
                 Case 1:l-4-cv-0091-3-LTS Document                    65    Filed 08/10/l-6 Page 31 of            71-




and
      ..
           I   am on vacation now and     will   send the Foreclosure Agreement"'          It should also be clear to the Court

that Hirsch wanted to renegotiate the July 2008 Agreement and was not satisfied
                                                                                with what he wanted in

                     the converted GP interest of IvI¡. Banerjee in Special LP interest' Please also
                                                                                                     note the rest              of
July 200g        -
                         .,Exhibits,   I-N". Mr. Banerjee has clearly demonstrated to the Court that             Hirsch never
the conversation

intended         to ,.honor,' the agreement based on his failing to meet the timelines of sending the Pledge

Agreement or the Foreclose on the Pledge Agreement for non-payment
                                                                   (which                           Mr' Banerjee had clearly

                                                                                     the collateral. However,
told him was going to be the case and l¡lr. Hirsch had to foreclose to get paid from

                                                                              that he was trying to
the Court can see from tlie communication between Mr, Banerjee and Mr. Hirsch

overreach for additional collateral and materially breached the July 2008
                                                                          Agreement. Count                            I   (Account


stated), count           II    (Goods sold and Delivered), count           Itr   (Breach   of contract), count IV (Jnjust
                                                                                     which is part                              of
Enrichment) and count v(euantum Meruit) are all related to nonpayment of the Invoice

                                                                                Agreement may render                            it
the July 200g Agreement. However, Àzfr. Hirsch material breach of the July 2008

null and void         as per   basic contract Law since Mr. Banerjee is non-breaching          parly' Mr. Banerjee maintains

                                                                          the collateral in order to settle
that the pledge Agreement was structured with a mechanism to foreclose on

                                                                                    is not in breach of any
the invoice and as a result all the Counts are baseless and meritless. Mr. Banerjee

                                                                                   on the collateral and
agreement, it is Mr. Hirsch who is in material breach. M¡. Hirsch never foreclosed

could have gotten paid with the Collateral as agreed upon in the July Agreement'
                                                                                                      Mr' Hirsch it   seems was

                                                                                     the Courts time and
dealing in bad faith all the time due to his actions and has been needlessly wasting
                                                                                      his meritorious
money, Mr. Banerjee stalds ready to litigate this baseless and meritless lawsuit with

defenses and is hopeful that the            court will allow him the opporfunity to defend himself vigorously as he

htends to do and counterclaim the Plaintiff as well'

                     G. Rule 55(c) To     Set Aside Default

                Mr.. Banerjee fnoves this court to set aside the default entered against
                                                                                         him, and thereby preclude an

                                                                                      P. 55(c) provides that
 entry of Default Judgment against it pursuant to Fed. R. Civ, P. 55(c). Fed. R. civ.

 .,for good cause shown the court may set aside an entry of default" by the Clerk of Court' Fed' R' Civ' P'


               In applying Rule 55(c) and deciding whether to set aside an enûy of default, the district
                                                                                                         court
 55(c).

                                                                 31




                                                           Page 31 of 36
            Case l-:14-cv-0091-3-LTS Document                  65 Filed 0B/10/i_6 page 32 of 7L

exercises its discretion, "applyirtg a siantlard of liberality and resolving all doubts in favor of the defagltíng

parfy." Metlife Capital Credit Corp.,1992WL 346'172, at *2; In re Afhur Treacher's Franchise Litig.,92

F.R.D. 398,41s (E,D.. Pa. 1981).

         The following factors are considered when deciding whether to set aside an entry of default: (i)

whether the   plaintiffwill be prejudiced if the default is lifted; (ii) whether the defendant has a meritorious

defense; and   (iii) whether the default was a product of the defenclant's culpable or inexcusable conduct.

See, Duncan    v. Speaclt, 162 F.R.D. 43,44 (E.D.Pa. 1995) (motion for default judgment and motion to set

aside entry of default); Metlife Capital Credit Corp. v. Austin Truck Rental of Allentown, Inc., 1992         WL
346172 (E.D. Pa. 1992)(motionto set aside entry of default); Accuweather, Inc. v. Reuters"Ltd.,77gF.

Supp. 801, 802   (M.l).   Pa, 1991) (motion to sef aside entry of default).

         Also undermining plaintiff    s position is the second factor   in the analysis, which asks whether the

defendant has available a meritorious defense. The requisite standard does not require the defendant "to

prove beyond a shadow of a doubt that it      will wi¡   at trial, but merely to show that it has a defense to the

action which as lcast has merit on its face." Emasco Lrs. Co. v. Sambrick, 834 F. 2d 71,74 (3d Cir, 1987).

Banerjee includes several fa.cially valid defenses including material breach on part of the Plaintiff with

respect to thc July 2008 Contract. Because such defenses posscss at least the appearancc         ofvalidity, they
are sufficient to meet the "meritorious defense" requirement.

        Finally, regarding the third factor of culpable conduct on the part of the defendant,     a motion to set

aside a default should not be granted    if the defendant "exhibitecl bad faith or if such conduct was part of   a

dclibcratc hial strategy." Mr'. Banerjcv ucver receivetl the email service due to bad faith on part of Plaintiff

by serving the old sbaner@gmail and lying to the Hon. Court that the old email was used in                    the

Massachussetts litigation when in fact it was garlclhibanerioel@glai_l.c.om. As a result, Mr. Banerjee never

received se¡vice and did not know about defaLilt judgrnent. SG tried to serve hi¡n at his mother's address

and lris father in law's address but not to his address.   Metlife Capital Credit Corp., l992WL 346i72, at *3

(citing lnternational Brotherhood of Electrical Workers v, Skaggs, 130 F.R,D. 526
                                                                                  @.Del. 1990)). The
defendant's conduct does not rise to the level of "culpable" here. Culpable conduct in the Third Circuit is

                                                         32




                                                     Page 32 of 36
             Case 1:14-cv-0091-3-LTS Document                   65   Filed 08/1-0/1-6 Page 33 of 7l-



                                                                                Sys', Inc', 700 F' 2d 120'
dilatory behavior that is willful or in bad faith. see Gross v. stero component
                                                                       *2; Stevens, 1991wL270092' such
124    (3d,Cir. 1983); Metlife capital credit corp.,1992 WL 346772, at
                                                                              on the record. Spurio v' Choice
conduct is not inferred from the default itself but must appear independently

Sec. Sys., Inc., 880   F' Supp. 402,405 @'D' Pa' 1995)'

                                                qoNcLUSION


           For the foregoing reasons, Mr. Banerjee requests that the Court:
                                                                            (i) vacate the Default Judgment;

                                                         (iii) order sadis & Goldberg LLC to promptly   serve the
(ii)   set aside the Entry of Default against him; and

                                                                         its complaint dismissed for lack
complaint (in this case) in accordance with the Hague convention or have
                                                                                  or order a status
of service and/or Material Breach of contract by Plaintiff of July 2008 Agreement

Conference where Mr. Bane{ee could partioipate via telephone'




DATED:August 8,2016
                                                            kþ-
                                                     Respectfully Submitted,
                                                     SI.IMANTA BANERJEE
                                                    pro    se
                                                     58/1 Ballygrurje Cir Road
                                                     Koikata-700019
                                                     West Bengal
                                                     India
                                                     Email : zbactlc@Pnail.sqrn




                                                           JJ




                                                   Page 33 of 36
             Case l-:l-4-cv-0091-3-LTS Document                   65 Filed 08/10/16 page 34 of 71

Cases
Bankstonv. Toyota Motor Corp.,889l..2d 172 (9th Cfu. 1989)
Benson v. St. Joseph Regional Health Center, 575 F.3d 542 6ú Cir. 2009)
Brand Scaffold Builders, Inc, v. Puerto Rico Elec. Power Auth.,364F. Supp. 2d 50 (D.P.R.

Cooper v. Makita, U.S.A,, lnc,,717 F,R.D. 16 (D. Me.                    1987)
                                                                        ...¡.r..r...¡;.-.¡i..,...,"...,..,23
Echevarria-Gonzalez v. Gonzalez-Chapel, 849 F.2d 24 (1st Cir.                     1988)
                                                                                      ,,,......,.",....,... 20
EOI C,srp. v. lu[ed. luIktS. Ltd.,172 F.R.D. 133 (D.N.J. IggT).......",
Fu.ntkawq F,l.cc, C.o, v. Yangtze Optical Fibre & Cable Co,,2005WL3071244 @. Mass. 2005)

 Golub v, Isuzu Motors,924F. Supp. 324 @. Mass. 1996).,..".."",...,..-..,;.....r...r1¡;.!!¡.:¡..¡....^ .^,,.....,..23
Intelsat Corp. v. Multivision TV LLC,2010 wL 3368655 (S.D. Fla, Aug.24,2010)..,".,,,",.".*"., 23
Jardines Bacata, Ltd. v. Díuz-luÍurqucz,878 F.2d 1555 (1st Cir,1989)......,.,                            .,.....'..'.,,. l9
M & KLVelding, Inc. v. Leasing Partners, LLC,386 F.3d 361 (1st Cir, 2004).......,.;¡..,...+¡.,,..¡:¡¡.;. l9
Marcantonio v. Primorsk Shipping Corp.,206 F.Supp .2d 54 (D. Mass. 2002)
lularderosianv. Shantshalc,lT0 F.R.D,335 (D. Mass. 1997)...."".."r¡,¡r.;,.,..,,,..r .......,.29
Mones v. Commercial Bank of KtnuaÌt, S,/l.K.,502 F. Supp. 2d 363 (S.D.N.Y. 2007)*...,.,."..,.,..23
Nuovo Pignone, SpA v. STOR-\LAN ASIA lv{/V,310 F.3d 374 (sthCß.2002).}¡!,.¡r,..,..¿.,a.....;...."23
Onuù Capital IntI, Ltú. v, R'udul"tW'u[/ & Co,,484 U.S. 97 (1957)                        ¡..,i..i.;¡,.¡.;,!r.. lg" 20
 Parks v, tl,S. Life &CreditCor¡:.,677F.2d 838 (llthCir. i9B2).........                         .,,..,,,",.,..."_^.,.2g
Piercev. United Mine Workers of Am..,770F.2d449 6ú Cir. 1985)                               .......,..,....,.,.......28
Precision Etchings & Findings, Inc. v. LGP Gem, Ltd., 953 F .2d21 (1st cir.1992),.",...,,.",,.*...20
R. Griggs Group Ltd. V. Filanto Spa,920 F. Supp. 1100 (D. Nev. 1996)
Rivera-Lopez y. Municípality of Dorado,979F.2d 885 (1st Cß.1992)..........;*+...,:ì...."....",,.,.,...." l9
RSM Prod. Corp. v. Fridman,2007 WL 1515068 (S.D.N.Y. May 24,2007)...........................,."23

ShanVBalþur Beatty v. IBEW Loeal 99.497 F.3d 83 (1st Cir, 2007).,ilr,¡r,-i¡.r,.,,r.,,,"..,".","",....",,.. l9
Silk v. Sandoyal, 435 F .2d 1 266 ( 1 st Cir. I 97 1)                                                    ,."28
Société Nationale Industrielle Aérospatiale v. United States District Court,482 U.S. 522 (1987)

Tabb v. Journey Freight Internations, 584 F. Supp. 2d334 (D. Mass. 2008)......... .....................21
Teamsters, Chøtffiurs, Warehousemen & Helpers (Jnion, Local No. 59 v. Superline Transp. Co,,
   953 F.2d 17 (1st Cir. 1992)...........                                                               29
Triestmanv. Fed. Bur. of Prisons,470F.3d 411(2d Cir.              2006)                    ......,,.... 30
UnitedAirlines, Inc. v. Brien,488 F.3d 158 (2d              Cir.2009)               .,,..",,.......,.".28
Universal'l\ading &. Inv. Co. v. Kiritchenko,200'/ WL 660083 Qrl.D. Cal. Feb. 28, 2007) .......2j
Venegas-Hernandez v. Sonolux Records,370 F,3d 183 (1st Cir.                     2004).".......
                                                                                            ...,.."...,29
Volkswagentverk Alctiengesellschaft v. Schlunk,486 U.S. 694                   (1988)                          20,27,30
lVilliams v. Jones,l1 F.3d 247 (Ist Cir. 1993)                                                                         T9

                                                Other Authorities

Hague Convention on the Service Abroad of Judicial and Extrajudicial
  Documents in Civil or Commercial              Matters                                                ....,,,,,.,,,passím

Rules
Advisory Committee Notes to 1993 Amendments to Rule 4(f)                                                               21


                                                           34




                                                        Page 34 of 36
Case 1:l-4-cv-00913-LTS Document    65     Filed 08/l-0/L6 Page 35 of 71




                                 35




                           Page 35 of 36
Page 36 of 36
